Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 6 in the reply filed on October 19, 2020 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of increasing lithium concentration and system of increasing lithium concentration, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-19-2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieman et al. (WO 2017/039724 A1) in view of Harrison (US 2014/0174745). 
Nieman teaches a lithium solution that contains ions and borate where the lithium is recovered from the brine. The lithium source is passed into and out of a sorbent so that lithium is extracted. An eluent with increased lithium concentration (abstract; title). Nieman teaches purifying to remove divalent ions and borate ions. The lithium stream is sent to forward osmosis to produce a concentrated lithium rich stream. The lithium stream is further concentrated  (0036-0048). 
Nieman does not teach the presence of silica. 

Regarding claim 8, Nieman teaches an alumina sorbent (0036). 
Regarding claims 9, Nieman teaches that it is known that ion exchange can be used in order to remove ions from a lithium containing solution (0063-0064; 0045; claims).
Regarding claim 10, Nieman teaches in the Figure that there is a lithium solution chamber where solutions can go in and out (0003). There is a brine chamber where brine can go in and out and brine can be recycled (0043). There is a membrane positioned between the chambers (Figures 1B and 2). 
Regarding claim 11, Nieman teaches purification and concentration steps so that the lithium solution is sent through an osmosis process that will convey water from the lithium rich stream to be drawn through a selectively permeable membrane so that a concentrated brine solution and concentrated lithium rich stream are created (0044-0048). 
Regarding claim 12, Nieman teaches removal of the remaining ions such as sodium and potassium through a precipitation process (0012; 0048; 0069; Examples). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieman et al. (WO 2017/039724 A1) in view of Harrison (US 2014/0174745) as applied to claims 6 and 8-12 above, and further in view of Zhang (WO 2015096549 A1).
Nieman and Harrison do not teach using ion exchange to extract lithium from a lithium containing solution. 
Zhang teaches that lithium can be concentrated using an ion exchange resin. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the step of extracting lithium using an ion exchange in the process of Nieman in view of Harrison because this extraction allows for better concentrating of lithium in the osmosis step. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/             Primary Examiner, Art Unit 1732